Citation Nr: 1408985	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected anterolisthesis of the lumbar spine, evaluated as 10 percent prior to July 1, 2013, and 20 percent, effective July 1, 2013.

2.  Entitlement to a compensable evaluation for service-connected left wrist strain.

3.  Entitlement to an increased evaluation for service-connected left lower extremity paresthesia, evaluated as 0 percent prior to July 1, 2013, and 20 percent, effective July 1, 2013.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and T.L.


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO decision.

The August 2010 statement of the case (SOC) also included the issue of entitlement to earlier effective dates for the grant of service connection for anterolisthesis of the lumbar spine, left wrist strain, and left lower extremity paresthesia.  However, as the Veteran did not indicate in his substantive appeal that he wished to appeal this issue, it is not currently on appeal before the Board.

In an August 2013 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective July 1, 2013, and increased the evaluation assigned to the Veteran's service-connected left lower extremity paresthesia to 20 percent, effective July 1, 2013.  Since the RO did not assign the maximum disability ratings possible, these appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2014, the Veteran testified at a video conference hearing at the Waco, Texas, RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In the case of Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran asserted in a January 2014 statement that he has not worked full time since June 2013 because of his back, leg, and wrist disabilities.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU. 

The record reflects that the veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 .

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the claims file contains a VA medical problem list printed on October 15, 2010.  A handwritten note on this list suggests that VA medical records from November 5, 2009, to October 12, 2010, exist but that there were "too many to print."  As such, these records were not associated with the claims file.  Additionally, the Veteran indicated in a May 2013 Report of General Information that he has received lower back treatment at the Temple VA Medical Center (VAMC) since 2005.  The claims file does not contain VA treatment records dating back that far.

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2013).  As it is evident from the record that not all available VA treatment records were associated with either the paper claims file or the paperless claims file, these issues must be remanded in order to associate with the claims file all available VA treatment records that have not yet been obtained, to include those dating back to 2005 or earlier, if available. 

Additionally, the Veteran indicated in a January 2014 statement that he sought medical treatment for his back disability following complaints of back pain at work beginning in December 2012.  He indicated that he underwent an MRI and was ordered to bed rest.  While the Veteran submitted Notice of Disputed Issues and Refusal to Pay Benefits letters and Texas Workers' Compensation Work Status Reports dated through March 2013, attempts should be made to obtain any other medical records pertaining to these complaints, particularly those documenting physician-prescribed bed rest.

In light of the Veteran's assertions regarding his employability, he should be provided a VA examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Further, the Veteran should be provided a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such notice.

Finally, as the Veteran indicated at the January 2014 hearing that he obtained his associate's degree after service through VA, attempts should be made to determine whether an education file exists for the Veteran.  If so, such a file should be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  

2. Determine whether an education file exists for the Veteran.  If so, obtain such a file.  

3. Associate with the claims file all available VA treatment records that have not yet been obtained, to include those dating back to 2005 or earlier, if available. 

4. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any additional medical records relating to back treatment stemming from his December 2012 complaints at work or his reported physician-prescribed bed rest.  Associate any records received, including negative responses, with the claims file.  If any records cannot be obtained, the Veteran should be notified of such.

5. The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

   A clear rationale for all opinions should be provided.

6. After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7. When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


